Citation Nr: 0705087	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1959 to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.                


FINDING OF FACT

Audiological evaluation in February 2004 reflects hearing 
loss manifested by level IV hearing acuity in the right ear 
and level I hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).  



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.





Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letter in February 2004.  The veteran was notified of the 
evidence needed to substantiate the claim for increase, 
namely, evidence that a disability had become worse.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice), of Pelegrini, 18 Vet. App. at 112 (38 C.F.R. § 3.159 
notice), and of Dingess, 19 Vet. App. at 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).     

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding this claim is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).       


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records.  The RO has also 
afforded the veteran a VA examination in February 2004.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in December 
1960, the veteran underwent a separation examination.  At 
that time, the veteran stated that he had experienced loss of 
hearing "while firing during tank training."  Upon 
audiological evaluation, the examiner noted that the veteran 
had loss of hearing in both ears.  

In a rating action, dated in July 1961, the RO granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
effective from February 3, 1961, for the veteran's service-
connected bilateral hearing loss.  

In January 2004, the veteran filed his current claim for 
increase for his bilateral hearing loss.  

A VA audiological examination was conducted in February 2004.  
At that time, the veteran stated that he had had decreased 
hearing since 1959.  The veteran indicated that he used to 
wear hearing aids approximately eight to 10 years ago, but 
since there was no improvement, he no longer wore them.  The 
audiological examination revealed that the veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 15, 25, 30, 
80, and 90 decibels, respectively, with a pure tone average 
of 56 decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 15, 25, 15, 
45, and 95 decibels, with a pure tone average of 45 decibels.  
Speech discrimination percentages were 80 percent in right 
ear and 95 percent in his left ear.  The examiner interpreted 
the results as showing high frequency sensorineural hearing 
loss, bilaterally.  


Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When the issue 
involves a claim for an increased rating for hearing loss, 
the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  38 C.F.R. § 4.85.  It 
should be emphasized that "assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I through level XI for 
profound deafness.  See 38 C.F.R. § 4.85.

In regard to the veteran's claim for an increased 
(compensable) rating for bilateral hearing loss, the Board 
notes that the audiological findings from the veteran's 
February 2004 audiometric examination translates into Level 
IV hearing loss for the right ear and Level I hearing loss 
for the left ear.  See 38 C.F.R. § 4.85.  Pursuant to these 
findings, a noncompensable disability evaluation is 
appropriate.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.     

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  However, the evidence does not 
reflect that the veteran's right ear or left ear manifests 
pure tone thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz).  38 C.F.R. § 4.86(a).  Further, the evidence does not 
reflect that either ear manifests a pure tone threshold at 
1,000 hertz of 30 decibels or less, and 70 decibels or more 
at 2,000 hertz.  38 C.F.R. § 4.86(b).  As such, the veteran's 
hearing does not meet the pattern of exceptional hearing 
impairment.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the current audiometric 
findings, the noncompensable evaluation in effect for the 
veteran's service-connected bilateral hearing loss is 
appropriate, and entitlement to a compensable rating for 
bilateral hearing loss is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application, although the 
veteran's representative has requested that it be considered.  
In this regard, the Board finds that the record does not 
reflect that the veteran's bilateral hearing loss is so 
exceptional or unusual as to warrant the assignment of a 
higher (compensable) rating on an extra- schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2006).   In this case there is 
no evidence of marked interference with employment or 
frequent periods of hospitalization associated with bilateral 
hearing loss or evidence that the veteran's bilateral hearing 
loss has otherwise rendered impractical the application of 
the regular schedular standards.  Thus, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




        (The Order follows on the next 
page.)





ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.  






____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


